Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  February 14, 2014                                                                                     Robert P. Young, Jr.,
                                                                                                                  Chief Justice

                                                                                                        Michael F. Cavanagh
                                                                                                        Stephen J. Markman
  146763(66)                                                                                                Mary Beth Kelly
                                                                                                             Brian K. Zahra
                                                                                                     Bridget M. McCormack
                                                                                                           David F. Viviano,
                                                                                                                       Justices
  HEATHER LYNN HANNAY,
           Plaintiff-Appellee,
                                                                     SC: 146763
  v                                                                  COA: 307616
                                                                     Court of Claims: 09-000116-MZ
  DEPARTMENT OF TRANSPORTATION,
             Defendant-Appellant.
  ___________________________________/

         On order of the Chief Justice, the motion of the Insurance Institute of Michigan to
  extend the time for filing an amicus curiae brief is GRANTED IN PART. The amicus
  brief will be accepted for filing if filed on or before March 4, 2014, not March 14, 2014
  as requested.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                                 February 14, 2014
                                                                                Clerk